UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7812


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTONIO MAURICE CRAIG, a/k/a Cup,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:06-cr-00088-FDW-CH-1)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. William T. Stetzer, Acting United States
Attorney, Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Maurice Craig appeals the district court’s order denying his motion for a

reduction of his sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404, 32 Stat. 5194, 5222. Because Craig was originally sentenced under 21 U.S.C.

§ 841(b)(1)(C), he was not convicted of a “covered offense” and, hence, is ineligible for

relief under the First Step Act. See Terry v. United States, 141 S. Ct. 1858, 1862-64 (2021).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2